*443Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered January 4, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly refused to charge the jury on manslaughter in the first degree as a lesser-included offense of the charge of murder in the second degree. There was no reasonable view of the evidence to support a finding that the defendant only intended to inflict serious physical injury on the victim (see People v Collins, 290 AD2d 457, 458 [2002]; People v Butler, 84 NY2d 627, 634-635 [1994]).
The County Court properly denied the defendant’s application, in effect, to amend his CPL 250.10 notice at trial and properly refused to charge the defense of extreme emotional disturbance (see People v Almonor, 93 NY2d 571 [1999]; People v Romano, 301 AD2d 666 [2003]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.E, Luciano, Schmidt and Adams, JJ., concur.